***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                   IN RE DAMIAN G. ET AL.*
                          (AC 40517)
                         Keller, Elgo and Flynn, Js.

                                   Syllabus

The respondent mother appealed to this court from the judgments of the
    trial court terminating her parental rights with respect to her minor
    sons, D and J. Held:
1. The trial court’s finding that the respondent mother had failed to achieve
    a sufficient degree of personal rehabilitation as would encourage the
    belief that, at some future date, she could assume a responsible position
    in the lives of her children was not clearly erroneous: that court reason-
    ably could have found from the evidence that the mother had not gained
    insight regarding issues of domestic violence given the evidence concern-
    ing the mother’s relationship with the children’s father, which was
    marked by a history of serious domestic violence, and her failure to
    recognize the dangers that his violent, criminal history posed to her and
    her children, the evidence in the record supported the court’s findings
    that it was not clear whether the mother had, or could maintain, adequate
    or sufficient income, that she had failed to obtain adequate housing on
    a timely basis, and that it was unclear whether the mother, who had a
    lengthy history of being unable consistently to maintain housing and
    income, would be able to maintain a newly leased apartment for her
    children, and there was an ample evidentiary basis to support the court’s
    finding, by clear and convincing evidence, that the mother’s level of
    rehabilitation fell short and that the children’s need for permanency
    and stability ultimately should prevail; moreover, the trial court’s finding
    that J had difficulty with transitions was not contrary to the evidence,
    and although the evidence reflected a finding that the mother may have
    rehabilitated to some extent during the course of her involvement with
    the Department of Children and Families since 2012, the evidence sup-
    ported the trial court’s finding that the extent of the deficiencies that
    continued to exist at the time of trial reflected that the mother was
    unable to benefit from continued parenting education; furthermore, even
    if the trial court erred in its interpretation of a report used to assess
    the mother’s insights into issues of domestic violence, the isolated error
    did not undermine the court’s findings as a whole, as the court made
    many findings that were relevant to an assessment of the mother’s ability
    to parent her children, including findings related to the mother’s history
    of substance abuse, her criminal behavior that directly impacted her
    ability to be a parent, her poor judgment as reflected in her unstable
    and, at times, violent relationship with the children’s father, her history
    of failing to provide her children, both of whom had special needs, with
    an adequate home or care, and her lack of the most basic parenting
    skills, even with the benefit of parenting counseling, and the mother
    did not demonstrate that any of those findings lacked support in the
    evidence.
2. The respondent mother could not prevail on her claim that because several
    of the trial court’s subordinate factual findings in the dispositional phase
    of the proceeding were clearly erroneous, the court’s finding that termi-
    nation of the mother’s parental rights was in the best interests of the
    children could not stand: contrary to the mother’s claim, the court did
    not state that there was evidence that the children had regressed upon
    returning to the mother’s care, but stated its belief that, if the children
    were reunited with the mother, they would regress and the mother
    would become overwhelmed, would not meet their needs adequately,
    and would not provide them with the consistent stability that their
    unique developmental challenges required, and those findings were sup-
    ported by evidence in the record from which the court reasonably could
    have inferred that reunification with the mother likely would have caused
    the children to regress in terms of their emotional and developmental
    progress; moreover, the mother’s challenge to the court’s findings that
    she was unable to maintain adequate housing or income, or to absorb
    insights from her parenting education or from her domestic violence
   counseling was unavailing, this court having rejected the mother’s claims
   with respect to the same findings in the adjudicatory phase, and given
   the mother’s failure to demonstrate that any of the trial court’s factual
   findings were clearly erroneous, this court was not left with the definite
   and firm conviction that the trial court’s finding that termination of the
   mother’s parental rights was in the best interests of the children should
   be disturbed.
      Argued October 4—officially released November 16, 2017**

                           Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights as to
their minor children, brought to the Superior Court in
the judicial district of New London, Juvenile Matters at
Waterford, and tried to the court, Driscoll, J.; judgments
terminating the respondents’ parental rights, from
which the respondent mother appealed to this court.
Affirmed.
  Michael S. Taylor, assigned counsel, with whom was
Marina L. Green, assigned counsel, for the appellant
(respondent mother).
  Parul Patel, assistant attorney general, with whom
were Benjamin Zivyon, assistant attorney general, and,
on the brief, George Jepsen, attorney general, for the
appellee (petitioner).
  Michael F. Miller, for the minor children.
                          Opinion

   KELLER, J. The respondent, Felicia B., appeals from
the judgments of the trial court terminating her parental
rights with respect to her biological sons, Damian G.
and Jeremiah G., pursuant to General Statutes § 17a-112
(j).1 The respondent claims that the court erroneously
found that: (1) she failed to rehabilitate and (2) the
termination of her parental rights was in the best inter-
ests of the children. We affirm the judgments of the
trial court.
   On March 29, 2016, the Commissioner of Children
and Families (petitioner) petitioned the court to termi-
nate the parental rights of the respondent and Juan G. in
their biological sons, Damian and Jeremiah. Following
a trial, the court granted the petitions.2 In its oral deci-
sion,3 the court observed that, after the petitioner filed
the present petitions, Juan G. consented to the termina-
tion of his parental rights with respect to both children.
The respondent, however, contested the petitions.
Before setting forth relevant legal principles, the court
observed: ‘‘As to [the respondent], the [petitioner] . . .
claims that it is in the best interests of the boys to
terminate [the respondent’s] parental rights, that [the
Department of Children and Families (department)]
. . . made reasonable efforts to reunify the children
with [the respondent], or [the respondent] was unable
or unwilling to benefit from reunification efforts, that
the boys had been found in a prior proceeding to have
been neglected, and that [the respondent] had failed to
achieve the degree of personal rehabilitation that would
encourage the belief that within a reasonable time, con-
sidering the age and needs of the children, [the respon-
dent] could assume a responsible position in the lives
of her children.’’
   The court went on to find the following facts under
the clear and convincing evidence standard of proof:
‘‘Damian was born [in] September . . . 2011; Jeremiah
was born [in] January . . . 2014. [The respondent] is
the mother of both boys. [Juan G.], who consented to
the termination of his parental rights, was the father
of both boys.
  ‘‘[The respondent] had a very troubled childhood. She
was adopted and raised in New Hampshire and Maine.
She acknowledged a significant history of substance
abuse which began at the age of eight. She started using
alcohol and incorporating marijuana. By age thirteen,
she began experimenting with and using heroin. By
age sixteen, she was using cocaine. She also reported
abusing oxycodone and Vicodin. [The respondent] has
an extreme history of substance abuse.
  ‘‘As well, she reported being traumatized as a child,
that trauma includ[ed] sexual abuse, [and] verbal and
mental abuse during her childhood. She has not spoken
in detail about it. She did report a history of suicidal
ideation and acts, as well as cutting and burning behav-
ior in efforts to harm herself. She did report that those
have not occurred for years.
   ‘‘Following Damian’s birth, the department was
involved for a period of time in 2012. A period of protec-
tive supervision resulted in the closure of the file.4
  ‘‘In August, 2013, [Juan G.] was arrested and incarcer-
ated as a result of a serious domestic violence incident
between [Juan G.] and [the respondent].
  ‘‘On November 12, 2013, the [petitioner] filed a
neglect petition and sought an order of temporary cus-
tody for Damian. At that time, [the respondent]
acknowledged to the department that she had relapsed
and begun using heroin approximately three months
earlier, which would coincide with the date of [Juan
G.’s] removal from the home by the authorities. [The
respondent] was pregnant with Jeremiah at the time.
  ‘‘The order of temporary custody was granted on
November 12, 2013, for Damian, and sustained on
November 22, 2013, by agreement. At that time, it was
reported that [the respondent] was seeking mental
health and substance abuse treatment at Wellmore in
Waterbury and was pregnant with Jeremiah.
  ‘‘On December 18, 2013, [the respondent] and [Juan
G.] submitted pleas of nolo contendere, and Damian
was adjudicated neglected and committed to the
[department]. Specific steps for reunification were set
and signed by [the respondent] on that date.5 [The
respondent] at that time was at the Crossroads Ame-
thyst House program.
  ‘‘Jeremiah was born [in] January . . . 2014, and dis-
charged from the hospital with [the respondent] for
continued placement at the Crossroads program.
   ‘‘On April 1, 2014, a motion to open and modify dispo-
sition as to Damian was granted, and protective supervi-
sion was granted for a period of nine months. [The
respondent] was residing with the boys at the Amethyst
House at the time. She was discharged from the Ame-
thyst House on July 28, 2014. During her period of time
there, she was noted to have been frustrated with her
boys and did not utilize counseling sessions afforded
to her to address any of her needs. She chose not to
come to a weekly one-on-one session.
  ‘‘In an attempt to engage her, the Amethyst House
consulted with her supervisor for suggestions in engag-
ing [the respondent] in the individual counseling pro-
cess. After making several attempts, [the respondent]
was notified that her failure to attend would be docu-
mented. She was reminded that her recovery process
needed her input. She appeared to be minimally
engaged.
  ‘‘In late July, allegations arose as to whether [the
respondent] was using [a synthetic form of cannabis
known as] K2 and selling K2, as reported by other resi-
dents. Amethyst House relied on a drug test to show
that [the respondent] had violated [its] house rules by
using K2. The result of the test was greatly disputed by
[the respondent]. As an immediate result of the report,
[the respondent] was told she was on restricted status
and could not leave Amethyst House. [The respondent]
left Amethyst House without permission, attempting to
manipulate the situation. It led to her discharge.
   ‘‘As a result of her discharge from Amethyst House,
she had nowhere to go and her boys became homeless,
and a second order of temporary custody was issued.
On July 31, 2014, a neglect petition was filed on behalf
of Jeremiah, and orders of temporary custody were
issued on behalf of both boys. Those orders for tempo-
rary custody were subsequently sustained, and on
August 29, 2014, Jeremiah was adjudicated neglected.6
  ‘‘On September 22, 2014, [the respondent] had
secured supportive housing through the Thames River
Family Program in Norwich. The court returned both
boys to [the respondent], subject to six months of pro-
tective supervision, which was subsequently extended
to June 19, 2015.
  ‘‘During this period of time [the respondent] was
expected to cooperate with individual counseling . . .
[and] with substance abuse treatment and testing, to
not use any drugs unless prescribed, to get and maintain
an adequate home and a legal income, to cooperate
with any restraining order, and, when the boys were
not in her care, to visit as often as permitted.’’ (Foot-
notes added.)
   The court went on to address the respondent’s com-
pliance with her specific steps for mental health and
substance abuse treatment. The court stated: ‘‘With
respect to the individual counseling component, [the
respondent] was referred or engaged in individual coun-
seling with several different services. She was
addressing her post-traumatic stress disorder and anxi-
ety issues with the United Community Family Services.
As noted, she entered the Wellmore Behavioral Health
Program at the time Damian was removed from her
care for inpatient treatment. That individual counseling
was continued through the Amethyst House and, as
noted, [the respondent] was not fully cooperative and
engaged with that counseling.
  ‘‘[The respondent] was referred to the Women and
Family Center for trauma focused services in New
Haven on March 4, 2014. On April 22, 2014, [the respon-
dent] advised the department that she had left it as she
did not see a benefit and was planning on leaving the
area. As noted, [the respondent] was unsuccessfully
discharged from Amethyst House in late July, 2014. She
relocated to a shelter in New London and reported that
she was going to counseling at Connecticut Behavioral
Health Associates.
  ‘‘In November, 2014, [the respondent] indicated that
she had located housing in Norwich and was having
difficulty getting to New London for her counseling
sessions. [The respondent] was referred to the United
Community Family Services or the Connecticut Behav-
ioral Health Associates in Norwich. From November,
2014, until January, 2015, [the respondent] was not
involved in those services.
  ‘‘[The respondent] did an intake for a dual diagnosis
program in January, 2015, at the Southern New England
Mental Health Authority and only reported one time
between then and late March, 2015.
  ‘‘This case took a dramatic change in April, 2015.
[The respondent] was residing in supportive housing
with her sons. In early April, 2015, without notice to
the [department], [the respondent] gave temporary cus-
tody of her sons to [Juan G.] and went to Maine. [The
respondent] was arrested on April 13, 2015, on serious
charges related to the sale of narcotics. As a result of
this arrest, [the respondent] was incarcerated, sen-
tenced, and imprisoned in Maine from April, 2015, until
April, 2016.
  ‘‘[The respondent] did not immediately notify the
department of her plans and her placement of her sons
with [Juan G.].7 A third order of temporary custody for
Damian and a second order of temporary custody for
Jeremiah was issued following the department learning
of [the respondent’s] arrest and incarceration.
  ‘‘[These orders] of temporary custody [were] issued
on April 17, 2015. The boys have remained in the care
of the department since that date. Both boys were com-
mitted to the department on July 7, 2015, and have
remained committed ever since.
   ‘‘Specific steps had been in place since 2013, as noted.
[The respondent’s] attorney negotiated new steps for
[the respondent] while [she was] incarcerated, includ-
ing that she engage in regular or frequent individual
therapy until successful completion, and that she coop-
erate with [the department’s] recommended services
while incarcerated, including substance abuse services,
mental health services, and parenting programs.8
  ‘‘[The respondent], to her credit, attended and partici-
pated in multiple programs while [she was] incarcerated
and submitted a number of certificates of completion.
[The respondent] claimed that these were all the pro-
grams that were available to her, and the court has no
reason to believe otherwise.
   ‘‘While [the respondent] was incarcerated, [Juan G.]
came back into the picture and asked for reunification
efforts and moved to revoke the commitments. Substan-
tial efforts at reunification with [Juan G.] were made,
all of which were supported by [the respondent] from
her incarceration in Maine. These efforts continued fol-
lowing [the respondent’s] discharge from incarceration
in April, 2016, again, with [the respondent’s] support.
   ‘‘Unfortunately for the boys and [Juan G.], [Juan G.]
was arrested and incarcerated as a result of serious
charges completely unrelated to [the respondent], and
subsequently consented to the termination of his paren-
tal rights . . . .
   ‘‘While [the respondent] has been back in the commu-
nity since April of 2016, she has complied with some
steps and not fully with others. [The respondent] has
engaged in mental health counseling and has visited
faithfully with her boys. She had little or no bond with
Jeremiah, but has reengaged with him. Her boys care
for her. She deeply cares for them.
   ‘‘Unfortunately, as [Emily Kavanaugh, a social worker
who is employed by Kids Advocates and provides super-
vised visitation and parenting and education skills]
reported, [the respondent] appears overwhelmed and
teary when the boys misbehave, and [the respondent
appears to be] unable to meet their needs. . . . Kava-
naugh has repeatedly recommended that structure be
provided, particularly because of these boys and
their needs.
   ‘‘Both boys have developmental delays, Damian’s the
most serious of all. Damian may be diagnosed with
autism spectrum disorder; there is a suggestion of that.
His behavior is difficult to manage, he has trouble with
transition, and he is clearly developmentally delayed.
Jeremiah demonstrates developmental delay and is a
very high-energy, difficult to control young man.
  ‘‘Kavanaugh testified that, and the court finds credi-
ble her claim, that structure and limit setting by [the
respondent] do not go well; that both boys have signifi-
cant developmental delays; that [the respondent] can
get it in the moment, but does not seem able to absorb
and retain and use developmentally appropriate toys,
games, discipline, or limit setting. Ultimately, [Kava-
naugh] felt that discipline and limit setting were a great
challenge for [the respondent] and that [the respondent]
would shut down and not follow through.
   ‘‘[The respondent] advised the department that she
had obtained a job working in landscaping and that she
also had social security disability benefits. The depart-
ment could not confirm the landscaping job. [The
respondent] did not provide proof of income on that
score, nor was the department able to discern whether
the under-the-table income would result in [the respon-
dent] losing her social security disability benefits or
being exposed to criminal possibilities.
   ‘‘So it is unclear whether [the respondent] has an
appropriate or sufficient legal income. What was clear
is [the respondent] did not have . . . appropriate or
sufficient housing. [The respondent] was living in one
room of a rooming house and would not let the depart-
ment inspect it. She acknowledged that it was not a
resource for the boys and saw no reason for [the depart-
ment] to inspect her surroundings. [The respondent]
obtained an apartment immediately before the com-
mencement of the trial in November of 2016.
  ‘‘[Damian] has been essentially out of [the respon-
dent’s] care from November of 2013 to date . . . Jere-
miah had been out of [the respondent’s] care for a
substantial part of his life, and [the respondent] had
demonstrated difficulty in controlling her son[s].
  ‘‘The most disturbing episode [involving the respon-
dent’s care of her children] was the report that at a
supervised community visit held at the Groton Public
Library, which shares a large, busy parking lot with the
Groton Senior Center, [the respondent] allowed Jere-
miah to walk through the parking lot at age two without
holding his hand, and had to be advised by the supervi-
sor of the safety risk. There were several other concerns
of [the respondent] being unable to recognize or
appreciate safety risk to the boys, that being the most
concerning one.
   ‘‘Another concern was [the respondent’s] involve-
ment with [Juan G.]. [Juan G.] has a substantial criminal
history, and . . . when [the respondent] was dis-
charged from prison in Maine, while she did not return
to a shared residence with [Juan G.], she advised [the
department] that she may be moving to Florida with
him to help him in his recovery, which would certainly
indicate that [the respondent] had not gained insight
from her domestic violence classes that she took while
in prison, putting [Juan G.’s] needs over her own and
her sons’ needs.
  ‘‘A great deal of discussion in the trial, and evidence
and questioning, addressed whether the department
had properly notified [the respondent] that she needed
to address her long-standing mental health issues and
be successfully discharged from counseling, whether
the parenting and visitation program was appropriate
because they—the nature of the shared information
or one-on-one counseling—hands-on counseling, and
other questions that were raised. All of these questions
went to the reasonableness of the services that the
department provided.
  ‘‘The department’s obligation is to provide reasonable
services, not all possible services. These issues were
not raised by any motion in court or any request for a
change. They were raised as a challenge after-the-fact
and after negative reports had been received.
   ‘‘So, in sum, we have two boys, the older of whom
was removed three times from [the respondent] for
issues rooted in her long-standing substance abuse his-
tory and her victimization and domestic violence his-
tory. The younger one was removed two times for the
same sorts of issues.
   ‘‘[The respondent] wound up incarcerated for a year
for serious drug charges, which she alleges occurred
after a year and one-half of sobriety. [The respondent]
did not obtain a verifiable income, she did not obtain,
on a timely basis, reasonable housing, she did not dem-
onstrate an ability to understand or to meet the particu-
lar and significant developmental needs of her sons.
   ‘‘Accordingly, the [petitioner] has proven by clear and
convincing evidence that reasonable efforts to reunify
were made with [the respondent]; that she was unable
or unwilling to benefit from those efforts; that she failed
to meet her specific steps, particularly by gaining ade-
quate housing, benefiting from parenting education,
gaining insight into domestic violence and, most signifi-
cantly, by not getting involved with the criminal jus-
tice system.
   ‘‘So, the court finds that . . . [the respondent’s] one
year of incarceration . . . seriously impacted and
impeded her ability to take a responsible position in
the lives of her sons, [and] that each of her sons has
significant developmental delays, Damian’s more signif-
icant than Jeremiah’s, but each of consequence.
   ‘‘[The respondent] has not demonstrated the ability
to provide them the necessary structure, and this after a
substantial amount of parenting education and support.
Each child has special needs. They both require a con-
sistent, structured home. [The respondent], in super-
vised parenting education, appears overwhelmed and
will shut down at times, and is unable to meet her sons’
needs on a consistent basis. As noted, the boys have
been in care for a long time and are doing well in care.
Neither transitions well. Both have been back and forth
with [the respondent]: Jeremiah since birth, Damian
beginning at one year of age.
  ‘‘This court knows that [the respondent] loves her
children and there is a disparity between a parent’s love
for her children and her ability to provide them with
the nurturing care to which they are entitled. This dis-
parity is clearly demonstrated and rooted in [the respon-
dent’s] own untreated trauma history and her long-
standing history of substance abuse.
  ‘‘[The respondent] is making an admirable attempt
to meet her own needs, but the court is not encouraged
in the belief that within a reasonable period of time,
given the special needs of her sons for structure and
permanent consistent care, that [the respondent] will
ever be able to hold a responsible position in the lives
of her boys other than as a possible visitation resource.
  ‘‘Dispositionally, the court has considered the seven
statutory findings and will be making its findings in
writing on the Judicial Branch approved form.
  ‘‘As noted, like all children, the best interest[s] of
these boys requires placement in a home that will foster
their interest[s] in sustained growth, development, well-
being, and in the continuity and stability of their envi-
ronment. They have been provided that in their fos-
ter home.
  ‘‘There was a dispute as to whether the foster parents
were willing to adopt or not, but the court finds that
the foster parents are committed to being a long-term
resource for the boys and a likely adoptive resource.
In either event, the foster parents will provide the per-
manency, stability, and continuity that the boys need.
  ‘‘[The respondent] has not demonstrated the ability
to set limits and provide the necessary structure that
the boys need in light of their serious developmental
delays. [The respondent] has not shown the ability to
absorb insights from her domestic violence counseling
and her parenting education. [The respondent] has not
demonstrated the ability to maintain an adequate
income and an adequate home.
  ‘‘Most significantly, the court believes that if [the
children were to be] returned to [the respondent], she
would become overwhelmed. The boys’ needs would
not be met. They would regress and, in all likelihood,
return to the department’s care, all to their detriment.
They need continued consistent stability and will not
get that in . . . [the respondent’s] care.
    ‘‘The attorney for the boys supports termination of
parental rights and freeing the boys for adoption; and
the court finds by clear and convincing evidence that
it is in their best interest[s]. All findings in this decision
were made by clear and convincing evidence.
   ‘‘Wherefore, after due consideration of Damian’s and
Jeremiah’s respective needs for a secure, permanent
placement with the appropriate structure and follow
through to meet their special needs, and considering
the totality of the circumstances, and having considered
all statutory criteria, and having found by clear and
convincing evidence that efforts to reunify with [the
respondent] were made and that she was unable or
unwilling to benefit from those efforts, and that grounds
exist to terminate [the respondent’s] parental rights for
her failure to rehabilitate, as alleged, and that it is in
the best interest[s] of the boys to do so, the court orders
that the parental rights of the respondent . . . are
hereby terminated as to her children, Damian . . .
born [in] September . . . 2011, and Jeremiah . . .
born [in] January . . . 2014; [Juan G.’s] parental rights
having been previously terminated based upon his
consent.
  ‘‘The [petitioner] is appointed statutory parent for
both children for the purpose of securing the children’s
adoption, with first consideration to be given to the
current foster parents.’’ (Footnotes added.)
  The court set forth written findings as required by
General Statutes § 17a-112 (k). In addition to making
findings concerning the ages of Damian and Jeremiah,
the court found: ‘‘[The respondent] was offered timely
services, including: substance abuse evaluation, testing,
and treatment; supportive housing; individual and group
therapy; parenting education; visitation; and transporta-
tion. . . . [The department] made reasonable efforts
[to reunite the family]. . . . [Specific steps] were
issued on December 18, 2013, and July 21, 2015. [The
respondent] did not consistently follow through with
individual counseling. She cooperated with parenting
education and domestic violence programs, but did not
fully benefit. [The respondent] tested negative for drugs
for a significant period of time, but undermined every-
thing by an April, 2015 arrest and one year incarceration
on drug charges in Maine. . . . The boys are bonded
closely with their foster parents, and have a bond with
[the respondent]. Unfortunately, [the respondent] has
not demonstrated the ability to provide the structure
necessary to give these developmentally delayed boys
the consistency and stability they need. . . . [The
respondent] made efforts to adjust her circumstances,
but did not demonstrate the ability to obtain long-term
stable family housing or a consistent, adequate income.
She visits faithfully, but has trouble absorbing,
retaining, or implementing her parenting education. She
tests negative for illicit substances, but was incarcer-
ated for one year (April, 2015–April, 2016) on drug
charges in Maine, seriously compromising her ability
to maintain contact with her sons. . . . [It had not been
shown that the respondent was prevented from main-
taining a meaningful relationship with her sons]. [The
respondent] was in a mutually harmful domestic vio-
lence arrangement with [Juan G.], but her hopes for
reunification were kept active by him while she was
incarcerated.’’
  We will discuss the court’s findings in greater detail
in the context of the claims raised by the respondent
in the present appeal.9
                             I
  First, the respondent claims that the court errone-
ously found that she failed to rehabilitate. We disagree.
   The parties argue, and we agree, that this court
reviews the challenged finding under the clearly errone-
ous standard. ‘‘Our Supreme Court has clarified that
[a] conclusion of failure to rehabilitate is drawn from
both the trial court’s factual findings and from its
weighing of the facts in assessing whether those find-
ings satisfy the failure to rehabilitate ground set forth in
§ 17a-112 (j) (3) (B). Accordingly . . . the appropriate
standard of review is one of evidentiary sufficiency,
that is, whether the trial court could have reasonably
concluded, upon the facts established and the reason-
able inferences drawn therefrom, that the cumulative
effect of the evidence was sufficient to justify its [ulti-
mate conclusion]. . . . When applying this standard,
we construe the evidence in a manner most favorable
to sustaining the judgment of the trial court. . . . We
will not disturb the court’s subordinate factual findings
unless they are clearly erroneous. . . .
   ‘‘Personal rehabilitation as used in the statute refers
to the restoration of a parent to his or her former con-
structive and useful role as a parent. . . . [Section 17a-
112] requires the trial court to analyze the [parent’s]
rehabilitative status as it relates to the needs of the
particular child, and further, that such rehabilitation
must be foreseeable within a reasonable time. . . .
[The statute] requires the court to find, by clear and
convincing evidence, that the level of rehabilitation
[that the parent has] achieved, if any, falls short of that
which would reasonably encourage a belief that at some
future date she can assume a responsible position in
her child’s life. . . . [I]n assessing rehabilitation, the
critical issue is not whether the parent has improved
her ability to manage her own life, but rather whether
she has gained the ability to care for the particular
needs of the child at issue. . . . As part of the analysis,
the trial court must obtain a historical perspective of
the respondent’s child caring and parenting abilities,
which includes prior adjudications of neglect, sub-
stance abuse and criminal activity.’’ (Citations omitted;
internal quotation marks omitted.) In re Savannah Y.,
172 Conn. App. 266, 275–76, 158 A.3d 864, cert. denied,
325 Conn. 925, 160 A.3d 1067 (2017).
   ‘‘Personal rehabilitation as used in [§ 17a-112 (j) (3)
(B) (i)] refers to the restoration of a parent to his or
her former constructive and useful role as a parent.
. . . The statute does not require [a parent] to prove
precisely when [she] will be able to assume a responsi-
ble position in [her] child’s life. Nor does it require
[her] to prove that [she] will be able to assume full
responsibility for [her] child, unaided by available sup-
port systems.’’ (Citation omitted; internal quotation
marks omitted.) In re Leilah W., 166 Conn. App. 48, 67,
141 A.3d 1000 (2016). ‘‘In determining whether a parent
has achieved sufficient personal rehabilitation, a court
may consider whether the parent has corrected the
factors that led to the initial commitment, regardless
of whether those factors were included in specific
expectations ordered by the court or imposed by the
department.’’ In re Vincent D., 65 Conn. App. 658, 670,
783 A.2d 534 (2001). ‘‘In the adjudicatory phase, the
court may rely on events occurring after the date of
the filing of the petition to terminate parental rights
when considering the issue of whether the degree of
rehabilitation is sufficient to foresee that the parent
may resume a useful role in the child’s life within a
reasonable time.’’ (Emphasis omitted; internal quota-
tion marks omitted.) In re Jennifer W., 75 Conn. App.
485, 495, 816 A.2d 697, cert. denied, 263 Conn. 917, 821
A.2d 770 (2003).
  In challenging the court’s adjudicatory finding that
she failed to rehabilitate, the respondent isolates four
specific subordinate findings set forth in the court’s
lengthy decision and argues that the findings are clearly
erroneous and, thus, warrant reversal of the court’s
decision. We will address each finding, in turn.
                            A
   The respondent argues that the court’s finding that
she had not gained insight regarding issues of domestic
violence is clearly erroneous. As set forth previously,
the court found in relevant part: ‘‘Another concern was
[the respondent’s] involvement with [Juan G.]. [Juan
G.] has a substantial criminal history and, as noted,
when [the respondent] was discharged from prison in
Maine, while she did not return to a shared residence
with [Juan G.], she advised [the department] that she
may be moving to Florida with him to help him in
his recovery, which would certainly indicate that [the
respondent] had not gained insight from her domestic
violence classes that she took while in prison, putting
[Juan G.’s] needs over her own and her sons’ needs.’’
   The respondent argues that the court’s finding is erro-
neous because ‘‘[t]he only evidence on which the court
relied, or could have relied’’ was a department narrative
report, which was an exhibit at trial. The report, gener-
ated by a department social worker, Christina Little,
states in relevant part that, on April 28, 2016, Little and
the respondent discussed Juan G., the fact that the
department ‘‘[was] not of the belief that [Juan G.] can
parent,’’ and the department’s concerns as to whether
he could make the changes necessary to meet the chil-
dren’s needs. The report also states: ‘‘[Social worker]
and [the respondent] talked about the plan to move to
Florida, which [the respondent] does not want to do
but if it would make it easier for [Juan G.], she will do
it. [Social worker] explained that her relocation would
not change [the department’s] position because she is
not the only barrier. [Social worker] did note that [the
respondent] would need to engage in services wherever
she lived and [social worker] can assist better if she is
in the area, as we are all familiar with services. [The
respondent] stated that she would engage in [treatment]
as recommended.’’
   The respondent argues that this evidence, which dem-
onstrated that she had suggested moving to Florida,
in no way supported the court’s finding that she had
contemplated moving to Florida with Juan G. or to be
with Juan G. in Florida. Rather, the respondent argues
that this evidence supported a finding that the respon-
dent had contemplated moving to Florida, to live apart
from Juan G., if their being apart would assist in Juan
G.’s recovery efforts and, thereby, assist him in his
efforts to be reunited with the parties’ children.
  To the extent that the court appears to have interpre-
ted this narrative report to suggest that the respondent
had contemplated moving to Florida with Juan G., such
an interpretation was not supported by the evidence.
We are cognizant of what the report states and the fact
that there was no other evidence to suggest that Juan
G. planned on relocating in Florida. However, there is
no indication that the report was the only evidence on
which the court relied in finding that the respondent
had not gained insight into domestic violence and, spe-
cifically, her relationship with Juan G.
   As set forth previously in this opinion, the relation-
ship was marked by a history of serious domestic vio-
lence, and a violent episode led to Juan G.’s
incarceration in 2013.10 The respondent argues that it
is reasonable to interpret the report at issue as evidence
that she contemplated moving to Florida and, thus,
living far from Juan G., because she believed that doing
so would benefit Juan G. Such a contemplated move,
however, reflects that the respondent was willing to
make a major decision, one that unquestionably would
affect her relationship with her children, solely to bene-
fit Juan G., and that, despite his violent history, the
respondent favored his having a continued relationship
with his children and, perhaps, custody of them. Indeed,
as the court found, the respondent supported Juan G.’s
reunification efforts while she was incarcerated. It is
not surprising, then, that the narrative report reflects
the respondent’s belief that Juan G. was ‘‘doing better
than he ever has’’ and that neither she nor Juan G. was
willing to give up their rights with respect to the
children.11
   There was evidence that the respondent made state-
ments to service providers that she and Juan G. essen-
tially were no longer in a relationship. Yet, there was
concerning and undisputed evidence presented at trial
that contradicted these representations.12 The court in
its fact-finding role reasonably could have determined
that the statements made by the respondent concerning
Juan G. were self-serving and that the respondent’s
conduct and her expressed hopes for Juan G. and his
continued relationship with the parties’ children under-
mined a belief that the respondent had gained valuable
insight into her relationship with Juan G. and the dan-
gers that his violent, criminal history posed to her and
her children.
                            B
   The respondent argues that the court’s finding with
respect to her legal income and her housing was not
supported by the evidence. It is undisputed that, among
the specific reunification steps was that the respondent
‘‘[g]et and/or maintain adequate housing and a legal
income.’’ As set forth previously in this opinion, the
court made the following relevant finding: ‘‘[The respon-
dent] advised the department that she had obtained a
job working in landscaping and that she also had social
security disability benefits. The department could not
confirm the landscaping job. [The respondent] did not
provide proof of income on that score, nor was the
department able to discern whether the under-the-table
income would result in [the respondent] losing her
social security disability benefits or being exposed to
criminal possibilities.
   ‘‘So it is unclear whether [the respondent] has an
appropriate or sufficient legal income. What was clear
is [the respondent] did not have an appropriate or suffi-
cient housing. [The respondent] was living in one room
of a rooming house and would not let the department
inspect it. She acknowledged that it was not a resource
for the boys and saw no reason for [the department]
to inspect her surroundings. [The respondent] obtained
an apartment immediately before the commencement
of the trial in November of 2016.’’
   At trial, department social worker Christina Little
testified with respect to the fact that she had visited a
two bedroom apartment that the respondent began to
lease in November, 2016, during the pendency of the
trial. She stated that the respondent represented that
she was obtaining ‘‘legal income’’ in the form of social
security disability benefits, which benefits were related
to her mental health, since childhood. Additionally, Lit-
tle testified that, according to the respondent, since
the summer months, the respondent was obtaining a
portion of her income, approximately $200 to $300 per
month, from seasonal landscaping work for which she
was being paid ‘‘under the table.’’ Little testified that
she did not have the ability to verify the landscaping
income because the respondent did not receive pay
stubs, but that, according to the respondent, her income
that resulted from both sources was adequate for her
needs. Little testified that she understood the landscap-
ing income to be inconsistent in that it was dependent
on her employer’s seasonal needs, such as a need for
snow removal work during the winter months. During
Little’s examination at trial, the court questioned
whether the respondent’s social security disability ben-
efits were contingent on her being unable to work and,
thus, whether her landscaping work might jeopardize
her right to continue to receive such benefits. As the
court recognized, Little was unable to shed any light
on this issue.
   With respect to housing, there was evidence that,
after she returned to Connecticut from her incarcera-
tion in Maine, the respondent lived in a boarding house
that was insufficient for her children. Later, in Novem-
ber, 2016, the respondent leased a two bedroom apart-
ment. There was no evidence that the two bedroom
apartment was, at least in the department’s assessment,
inadequate. Little testified that the apartment was a
month-to-month lease, that there were no safety con-
cerns visible to her, and that the apartment appeared
to be spacious, freshly painted, and clean.
   The court’s finding with respect to income was sup-
ported by the evidence. There was evidence that, in
the months prior to trial, the respondent was receiving
income that she believed to be adequate to meet her
needs from her receipt of benefits and her earnings
from a landscaping job. This evidence came in the form
of the respondent’s representations to Little, which the
court reasonably could have viewed to be self-serving,
not in the form of verifiable documentation of earnings
or benefits. Yet, setting aside concerns that the depart-
ment was unable to verify the earnings from the land-
scaping job, the landscaping income was, in terms of
Little’s observations, not a dependable source of
income because it was based on her employer’s sea-
sonal need for workers.13 In light of the foregoing, the
evidence supported a finding that it was simply not
clear whether the respondent had, or could maintain,
adequate or sufficient income.
   The respondent claims that, in light of the undisputed
evidence that the respondent leased an apartment in
November, 2016, and that Little did not have any objec-
tions to it, the court’s finding that ‘‘[the respondent]
did not have an appropriate or sufficient housing’’ was
clearly erroneous. The court discussed the respondent’s
history of inadequate housing. It did not disregard the
evidence that the respondent obtained an apartment in
November, 2016, but made a specific finding in that
regard in its decision. The court stated elsewhere in its
decision that the respondent failed to obtain housing
on a timely basis. This finding is supported by the
record. The evidence, including Little’s testimony, sup-
ported a finding that the respondent’s newly leased
apartment was sufficient. Such evidence, however, did
not support a finding that the respondent, who had a
lengthy history of being unable consistently to maintain
housing and income, was able to maintain such apart-
ment for her children and, for the reasons set forth
above, whether she could maintain the income neces-
sary to do so.
   As we previously have discussed in this opinion, the
court found that from the date that the respondent’s
children were committed to the department’s care on
December 18, 2013, the respondent exhibited a pattern
of failing to maintain stable housing. On April 1, 2014,
the respondent was permitted to reside with her chil-
dren at Amethyst House, but, on July 28, 2014, after
she left Amethyst House without permission to do so
and was suspected to have used K2, she was discharged
from Amethyst House. Due to the respondent’s home-
lessness, the petitioner sought orders of temporary cus-
tody, which the court granted on behalf of both of
the respondent’s children. On September 22, 2014, the
respondent obtained supportive housing through the
Thames River Family Program in Norwich. The court
returned both of the respondent’s children to her sub-
ject to protective supervision. The respondent, how-
ever, voluntarily surrendered her supportive housing
program when she left to sell narcotics illegally in Maine
and placed her children with Juan G. without notifying
the department. The respondent’s criminal conduct
resulted in her inability to regain any stable housing
due to her year long incarceration that commenced in
April, 2015, during which time the termination of paren-
tal rights petition was filed. Upon the respondent’s
release from incarceration in April, 2016, she managed
to find shelter in a rooming house, which she admitted
was not adequate family housing. Only in early Novem-
ber, 2016, after the trial had commenced, did the respon-
dent obtain the newly leased apartment at issue.14
  It was in this factual context that the court found
that the respondent did not obtain or maintain adequate
housing for herself and her children on a timely basis.
The fact that the respondent only obtained the housing
during the pendency of the trial, and that the evidence
reflected her historic inability to maintain adequate
housing for herself and her children, for an appreciable
length of time, amply supports the court’s finding that
she failed to demonstrate an ability to maintain housing
that was adequate for her family’s needs.
   As we have stated previously in this opinion, personal
rehabilitation does not require that the respondent dem-
onstrate precisely when she will assume a responsible
position in the lives of her children or that she will be
able to do so unaided by support systems. In re Leilah
W., supra, 166 Conn. App. 67. Section 17a-112 (j) (3)
(B) (i) provides for the termination of parental rights
where the child ‘‘has been found by the Superior Court
. . . to have been neglected, abused or uncared for in
a prior proceeding . . . and the parent of such child
has been provided specific steps to take to facilitate
the return of the child to the parent pursuant to section
46b-129 and has failed to achieve such degree of per-
sonal rehabilitation as would encourage the belief that
within a reasonable time, considering the age and needs
of the child, such parent could assume a responsible
position in the life of the child . . . .’’ ‘‘[P]ersonal reha-
bilitation . . . refers to the restoration of a parent to
his or her former constructive and useful role as a
parent . . . [and] requires the trial court to analyze the
[parent’s] rehabilitative status as it relates to the needs
of the particular child, and further, that such rehabilita-
tion must be foreseeable within a reasonable time. . . .
The statute does not require [a parent] to prove pre-
cisely when [he] will be able to assume a responsible
position in [his] child’s life. Nor does it require [him]
to prove that [he] will be able to assume full responsibil-
ity for [his] child, unaided by available support systems.
It requires the court to find, by clear and convincing
evidence, that the level of rehabilitation [he] has
achieved, if any, falls short of that which would reason-
ably encourage a belief that at some future date [he]
can assume a responsible position in [his] child’s life.’’
(Internal quotation marks omitted.) In re Paul M., 154
Conn. App. 488, 495–96, 107 A.3d 552 (2014).
   The evidence permitted the court to find that the
respondent’s long-term dysfunction as a parent required
more than a showing that she had leased an apartment
for one month, and that the respondent’s children, in
light of the amount of time they had spent in foster
care and their special needs, should not be required to
wait any longer in an attempt to ascertain whether the
respondent finally would be able to maintain adequate
housing or otherwise rehabilitate. There was an ample
evidentiary basis to support the court’s finding by clear
and convincing evidence that the respondent’s level of
rehabilitation fell short and that the children’s need for
permanency and stability ultimately should prevail.
                             C
   The respondent argues that the court’s finding that
neither of her children ‘‘transitions well’’ is clearly erro-
neous. Although the court did not elaborate on this
finding, we interpret the court’s finding to refer to the
ability of the children to respond in an age appropriate
manner to life changes and, in particular, changes
related to being in the respondent’s care. The respon-
dent correctly acknowledges that Little unambiguously
testified that ‘‘[t]ransitions were especially difficult for
[Damian].’’ The respondent, however, argues that there
was no such evidence concerning Jeremiah, who was
described by Little as not demonstrating major behav-
ioral issues.
   Although the respondent focuses on Little’s assess-
ment of Jeremiah, there was relevant evidence from
Kavanaugh, a social worker who supervised visits
between the respondent and her children in 2016. Kava-
naugh testified that Jeremiah was ‘‘high-energy’’ and
‘‘more impulsive’’ than his brother. Kavanaugh testified
that Jeremiah has speech delays and was receiving care
in a ‘‘Birth to Three’’ program to address those delays.
Kavanaugh testified that both brothers had behavioral
and speech delay issues. Kavanaugh testified that both
brothers had special needs with regard to structure.
   In Kavanaugh’s case notes, which were admitted as
exhibits at trial, she expressed her concern that, during
her supervised visits with the respondent and her chil-
dren, Jeremiah exhibited confusion over Kavanaugh’s
identity by referring to her as ‘‘daddy.’’ Kavanaugh
viewed this behavior as being indicative of ‘‘attachment
disruption in early childhood stages, which is of great
concern for Jeremiah’s emotional stability.’’ Addition-
ally, Kavanaugh observed that Jeremiah ‘‘seem[ed] to
be unsure at times with [the respondent], and her role
in his life.’’ In another report, Kavanaugh observed that
Jeremiah ‘‘refused a hug from [the respondent], and
does not seem to identify with her as his mother.’’
  In light of the foregoing, it was not contrary to the
evidence for the court to find that Jeremiah had diffi-
culty with transitions.
                           D
  The respondent argues that the court’s finding that
she was unable to benefit from parenting education is
clearly erroneous. The respondent recognizes that, in
making this finding, the court relied on a great deal of
evidence that was presented at trial, including Kava-
naugh’s observations during supervised visits between
the respondent and the children. In its decision, the
court referred generally to its concern that the respon-
dent was unable to recognize or appreciate safety risks
involving the children and noted one particular incident
that occurred in the parking lot of the Groton Public
Library during which the respondent permitted Jere-
miah to walk through the busy parking lot without hold-
ing his hand. The respondent argues that the court
placed undue weight on this ‘‘insignificant’’ safety
incident.
  In our review of the respondent’s claim, it is apparent
that the respondent does not dispute that there was
evidence, particularly in the form of Kavanaugh’s testi-
mony and reports in evidence, from which the court
could have found that parenting deficiencies existed.
Nonetheless, the respondent invites this court to reeval-
uate the evidence and conclude that a factual mistake
was made by the trial court. The respondent, while
recognizing that parenting inadequacies continued to
exist at the time of trial, urges us to conclude that the
evidence reflected that the respondent showed
improvement in her parenting skills and that she was
able to absorb insights from her parenting education.
   As the court detailed, the respondent previously
received parenting education from a variety of provid-
ers since 2012. Reports from Kavanaugh’s supervised
visits during 2016, however, reflected a variety of con-
cerns related to the respondent’s parenting skills. These
reports reflect repeated instances when the respondent
failed to appreciate safety risks pertaining to the chil-
dren, failed or was unable to exercise authority to con-
trol the children, and failed to implement necessary
parenting strategies. Kavanaugh reported that the
respondent became emotional and ‘‘overwhelmed’’ at
times, leading Kavanaugh to conclude that the respon-
dent was ‘‘shutting down’’ instead of acting like a
responsible parent. Additionally, Kavanaugh testified
that, in light of the children’s special needs, she
attempted to educate the respondent about the nurtur-
ing of cognitive development in her children, but there
was reason to doubt that the respondent had demon-
strated marked improvement in this regard. She testi-
fied that, in successive visits, she found herself
repeatedly redirecting the respondent’s behavior with
respect to the children.
   Although the respondent attempts to downplay the
lapses in her parenting skills, there was evidence before
the court that the lapses were related to basic skills of
parenting that are necessary to provide structure in the
children’s lives. Following several supervised visits up
until the time of trial, Kavanaugh opined that ‘‘it
appeared that [the respondent] lacked insight into what
her role could be in providing the structure for them
. . . these are basic skills. It might seem like it’s not a
big deal, but when you’re talking about children who
have had attachment disruption and children that have
these significant delays, structure is everything. That’s
safety for them. So mealtime, naptime, limit setting is
imperative for them to feel safe.’’
   We have reviewed the relevant evidence and con-
clude that the court’s finding is supported by the evi-
dence and, with due regard for the services provided
to the respondent by the department and the several
parenting deficiencies that were brought to the court’s
attention, we are not persuaded that a mistake
occurred. We are mindful that § 17a-112 ‘‘requires the
court to find, by clear and convincing evidence, that
the level of rehabilitation she has achieved, if any, falls
short of that which would reasonably encourage a belief
that at some future date she can assume a responsible
position in her child’s life.’’ In re Juvenile Appeal (84-
3), 1 Conn. App. 463, 477, 473 A.2d 795, cert. denied, 193
Conn. 802, 474 A.2d 1259 (1984). Although the record
reflects that the respondent may have rehabilitated to
some extent during the course of the department’s
involvement with her since 2012, the evidence sup-
ported a finding that the extent of the deficiencies that
continued to exist at the time of trial reflected that
the respondent was unable to benefit from continued
parenting education.
                            E
   We have rejected most of the arguments made by
the respondent with respect to the subordinate factual
findings at issue. To the extent that we have determined
that the court appears to have erroneously interpreted
one of Little’s reports in its assessment of the respon-
dent’s insight into issues of domestic violence, we are
not persuaded that the error undermines the court’s
findings as a whole. The respondent argues that the
‘‘mosaic’’ doctrine that applies in dissolution cases; see,
e.g., Grant v. Grant, 171 Conn. App. 851, 869, 158 A.3d
419 (2017) (issues involving financial orders are entirely
interwoven, rendering of judgment in complicated dis-
solution case is carefully crafted mosaic, and each ele-
ment of court’s judgment may be dependent on
another); should govern. Thus, the respondent urges us
to conclude that the claimed errors, or any degree of
error, should cause us to set aside the trial court’s
overall factual conclusion that rehabilitation failed.15
The respondent argues that ‘‘[t]here is no way to know
what the trial court would have decided about any facet
of [the respondent’s] relationship with her children had
it not mistakenly concluded that she had no adequate
income, had no adequate housing, had not gained
insight from domestic violence counseling, intended to
put [Juan G.’s] needs before the children’s and that the
children had difficulty with transitions.’’ The respon-
dent recognizes, however, that the application of this
type of ‘‘all or nothing’’ doctrine with respect to errone-
ous factual findings in termination of parental rights
cases does not find support in our case law. Rather, as
this court has observed: ‘‘Where . . . some of the facts
found [by the trial court] are clearly erroneous and
others are supported by the evidence, we must examine
the clearly erroneous findings to see whether they were
harmless, not only in isolation, but also taken as a
whole. . . . If, when taken as a whole, they undermine
appellate confidence in the court’s fact finding process,
a new hearing is required.’’ (Internal quotation marks
omitted.) In re Selena O., 104 Conn. App. 635, 645, 934
A.2d 860 (2007).
   The court made many findings that were relevant to
an assessment of the respondent’s ability to parent her
children. These findings related to the respondent’s his-
tory of substance abuse, her criminal behavior that has
directly impacted her ability to be a parent, and her
poor judgment as reflected in her unstable and, at times,
violent relationship with Juan G. Moreover, the court
detailed the respondent’s history of failing to provide
her children, both of whom have special needs, with
an adequate home or care. Additionally, the court made
several findings that reflected that the respondent, hav-
ing had the benefit of parenting counseling, still lacked
even the most basic parenting skills. Viewed against
this plethora of factual findings, many of which are not
in dispute, the respondent has not demonstrated that
any of the court’s factual findings lacked support in
the evidence and, to the extent the court erroneously
interpreted a single report in evidence, that this isolated
error undermines confidence in the court’s adjudicatory
findings as a whole.
                            II
  Next, the respondent argues that the court errone-
ously found that termination of her parental rights was
in the best interests of the children. We disagree.
   ‘‘In the dispositional phase of a termination of paren-
tal rights hearing, the trial court must determine
whether it is established by clear and convincing evi-
dence that the continuation of [the respondent’s] paren-
tal rights is not in the best interests of the child. In
arriving at this decision, the court is mandated to con-
sider and [to] make written findings regarding seven
factors delineated in [§ 17a-112 (k)].16 . . . As with the
findings made in the adjudicatory phase, we reverse
the court’s determination of the best interest of the
child only if the court’s findings are clearly erroneous.’’
(Footnote added; internal quotation marks omitted.) In
re Harlow P., 146 Conn. App. 664, 678–79, 78 A.3d 281,
cert. denied, 310 Conn. 957, 81 A.3d 1183 (2013).
   Initially, the respondent argues that, in light of the
errors claimed in part I of this opinion, the court should
not have reached the issue of whether termination was
in the best interests of the children. Because we have
rejected those claims of error, this aspect of the claim
is without merit. Alternatively, the respondent argues
that because several of the court’s subordinate findings
of fact in the dispositional phase of the proceeding
were clearly erroneous, we should set aside the court’s
finding that termination was in the best interests of the
children. We will address these arguments separately.
                             A
   In relevant part, the court found that ‘‘if returned to
[the respondent], she would become overwhelmed. The
boys’ needs would not be met. They would regress and,
in all likelihood, return to the department’s care, all to
their detriment. They need continued consistent stabil-
ity and will not get that in . . . [the respondent’s]
care.’’ The respondent argues that this finding ‘‘is clearly
erroneous and cannot withstand meaningful scrutiny
as it finds no basis in the record. The department offered
no evidence concerning any emotional or develop-
mental regression by Damian or Jeremiah upon return
to [the respondent’s] care. The petitioner offered no
evidence that the boys acted any differently upon
returning to foster care after the first or second removal,
nor was there any evidence that Damian and Jeremiah
had a hard time adjusting or readjusting after visits with
[the respondent].
  ‘‘While there was evidence, that, since being placed in
foster care, the boys have progressed developmentally,
there was no evidence that either child regressed as a
result of any event or circumstance since the depart-
ment’s involvement.’’ (Emphasis in original.)
  The respondent appears to disregard the plain lan-
guage of the finding she challenges. The court did not
state that there was evidence that the children had
regressed emotionally or developmentally upon
returning to the respondent’s care. Instead, the court
expressed its belief that if the children were reunited
with the respondent it was likely that they would
regress. The court did not express this belief in a factual
vacuum; its decision reflects its emphasis on the respon-
dent’s historical dysfunction as a parent and a law abid-
ing citizen as well as the evidence that the respondent
continued to lack basic parenting skills. The court
stated its belief that, if the children were reunited with
the respondent, she would become overwhelmed, she
would not meet their needs adequately, and the respon-
dent would not provide them with the consistent stabil-
ity that their unique developmental challenges require.
There was evidence that the respondent had a history
of becoming overwhelmed when presented with the
children’s behavioral issues. There was ample evidence
that, despite the department’s efforts, at the time of
trial, the respondent still was unable to meet the chil-
dren’s basic needs adequately. In light of the fact that
the respondent was unable to demonstrate an ability
to maintain an adequate income and housing, let alone
to foster cognitive development in two children with
special needs, there was ample evidence for the court
to find that the respondent was unable to provide the
children with consistent stability. In light of the number
of times the children had been removed from the
respondent’s care, it would not have been unreasonable
for the court to have had great concern that another
unsuccessful reunification likely would have had devas-
tating consequences for the children. The court reason-
ably could have inferred from the evidence and its other
findings of fact that reunification with the respondent
likely would have led the children to regress in terms
of their emotional and developmental progress.
                            B
   The respondent challenges the court’s dispositional
finding on the ground that it erroneously found (1) that
she was unable to absorb insights from her domestic
violence counseling, (2) that she was unable to maintain
adequate income or housing, and (3) that she was
unable to absorb insights from her parenting education.
The respondent acknowledges that these arguments
previously were raised in substance in the context of
her first claim, and we rejected these factual claims on
their merits in parts I A, I B, and I D, respectively.
Accordingly, these aspects of the present claim do not
support the claim.
                            C
   As she did in the context of her challenge to the
court’s adjudicatory finding, the respondent argues that,
in light of the court’s erroneous fact findings in the
dispositional phase of the proceeding, reversal of the
court’s dispositional finding is required as a matter of
law. Although the respondent urges us to conclude that
any factual error requires reversal under the type of
‘‘mosaic’’ doctrine that applies in dissolution cases; see,
e.g., Grant v. Grant, supra, 171 Conn. App. 869; we
reiterate that that doctrine has not been applied in ter-
mination cases. Nor is such an approach appropriate
under the statutory framework or our case law. See,
e.g., In re Selena O., supra, 104 Conn. App. 645. Alterna-
tively, the respondent argues that reversal is required
because, in light of the claimed factual errors, this court
should be left with the firm conviction that a mistake
was made in the dispositional phase of the proceeding.
   The respondent has failed to demonstrate that any of
the court’s findings were clearly erroneous. The court’s
best interest determination rests on a variety of find-
ings, several of which are not challenged on appeal. We
are mindful that ‘‘[an appellate court does] not examine
the record to determine whether the trier of fact could
have reached a conclusion other than the one reached.
. . . [Rather] every reasonable presumption is made in
favor of the trial court’s ruling.’’ (Internal quotation
marks omitted.) In re Sole S., 119 Conn. App. 187, 191,
986 A.2d 351 (2010). Because we disagree that any of
the court’s factual findings were clearly erroneous, as
claimed by the respondent, we are not left with the
conviction that the court’s finding that termination was
in the best interests of the children should be disturbed.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** November 16, 2017, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 17a-112 (j) provides in relevant part: ‘‘The Superior
Court . . . may grant a petition filed pursuant to this section if it finds by
clear and convincing evidence that (1) the Department of Children and
Families has made reasonable efforts . . . to reunify the child with the
parent in accordance with subsection (a) of section 17a-111b . . . (2) termi-
nation is in the best interest of the child, and (3) . . . (B) the child (i) has
been found by the Superior Court . . . to have been neglected, abused or
uncared for in a prior proceeding . . . and the parent of such child has
been provided specific steps to take to facilitate the return of the child to
the parent pursuant to section 46b-129 and has failed to achieve such degree
of personal rehabilitation as would encourage the belief that within a reason-
able time, considering the age and needs of the child, such parent could
assume a responsible position in the life of the child . . . .’’ Although § 17a-
112 (j) (3) (B) has been the subject of technical amendments in 2015; see
Public Acts 2015, No. 15-159, § 1; those amendments have no bearing on
the merits of this appeal. In the interest of simplicity, we refer to the current
revision of the statute.
   2
     ‘‘Pursuant to § 17a-112 (j), the trial court must make certain required
findings after a hearing before it may terminate a party’s parental rights. It
is well established that, [u]nder § 17a-112, a hearing on a petition to terminate
parental rights consists of two phases: the adjudicatory phase and the dispo-
sitional phase. During the adjudicatory phase, the trial court must determine
whether one or more of the . . . grounds for termination of parental rights
set forth in § 17a-112 [(j) (3) exist] by clear and convincing evidence. . . .
In contrast to custody proceedings, in which the best interests of the child
are always the paramount consideration and in fact usually dictate the
outcome, in termination proceedings the statutory criteria must be met
before termination can be accomplished and adoption proceedings begun.
. . . Section [17a-112 (j) (3)] carefully sets out . . . [the] situations that,
in the judgment of the legislature, constitute countervailing interests suffi-
ciently powerful to justify the termination of parental rights in the absence
of consent. . . . If the trial court determines that a statutory ground for
termination exists, then it proceeds to the dispositional phase. During the
dispositional phase, the trial court must determine whether termination is in
the best interests of the child.’’ (Citation omitted; footnote omitted; internal
quotation marks omitted.) In re Oreoluwa O., 321 Conn. 523, 531–32, 139
A.3d 674 (2016).
   3
     The court delivered its decision orally and later, in compliance with
Practice Book § 64-1 (a), signed a transcript of its decision for use in the
appeal.
   4
     On April 13, 2012, the petitioner filed a petition, pursuant to General
Statutes § 46b-129, alleging that Damian was a neglected child. On June 19,
2012, Damian was adjudicated neglected and allowed to remain in the care
of the respondent, subject to an order of protective supervision, until Decem-
ber 19, 2012. That order was extended to March 19, 2013, when it was
allowed to expire.
   5
     In relevant part, these steps required that the respondent keep all appoint-
ments with the department; that she advise the department of her and her
children’s whereabouts at all times; that she submit to a substance abuse
evaluation; that she not use illegal drugs or abuse alcohol or medicine; that
she cooperate with court ordered evaluations or testing; that she ‘‘[g]et and/
or maintain adequate housing and a legal income,’’ that she avoid domestic
violence incidents; that she not get involved with the criminal justice system.
   6
     The court approved specific steps for the respondent as part of its
disposition. In relevant part, these steps included that the respondent keep
all appointments set by or with the department; that she advise the depart-
ment of her and her children’s whereabouts; that she take part in parenting
and individual therapy until successful completion; that she submit to sub-
stance abuse evaluation and follow treatment recommendations; that she
submit to random drug testing; that she engage in individual therapy, metha-
done/suboxone maintenance as recommended; that she engage in substance
abuse treatment as recommended; that she cooperate with court ordered
evaluations or testing; that she ‘‘[g]et and/or maintain adequate housing
and a legal income; that she attend and complete an appropriate domestic
violence program; and that she not get involved with the criminal justice
system.
   7
     As noted previously, one of the respondent’s specific steps was that she
keep the department notified of her and her children’s whereabouts at all
times. See footnotes 5 and 6 of this opinion.
   8
     In relevant part, these steps included that the respondent submit to
substance abuse evaluation and follow treatment recommendations; that
she submit to random drug testing; that she cooperate with service providers
and engage in individual therapy, methadone/suboxone maintenance as rec-
ommended, substance abuse services, mental health services, and parenting
programs; that she attend any available domestic violence programs avail-
able to her during her incarceration; that she not get involved with the
criminal justice system; and that she provide information to the department
about possible placements for her children.
   9
     Counsel for the children has submitted a position statement that supports
the brief filed by the petitioner.
   10
      A social study in support of the termination of parental rights, which
was submitted to the court as an exhibit, provides in relevant part that Juan
G. ‘‘has an extensive criminal history, including the following charges: third
degree robbery, multiple larceny charges, multiple assault charges, failure
to appear, possession of drugs, burglary, risk of injury and violation of
probation.’’ The report also states, in relevant part, that Kavanaugh had
concerns about Juan G.’s judgment with respect to whom he would allow
access to his children. Specifically, she indicated that, during a visit with
Juan G. in February, 2016, he stated ‘‘that his best friend and former room-
mate died from a heroin overdose; this individual was under suspicion for
sexually assaulting a child. According to [Juan G.], he would have allowed
this person [to be] around his children because he could not believe the alle-
gations.’’
   11
      As we stated previously, however, at the time of the trial, Juan G. did
not contest the termination of his parental rights in the parties’ children.
   12
      Marsha Quinn, a service provider employed at Madonna Place, testified
that the respondent had recognized that her relationship with Juan G. had
been a mistake, but that, in the summer of 2016, she had a chance encounter
with the respondent and Juan G. in a supermarket. Quinn testified that, on
this occasion, ‘‘they were going [for] a visit.’’
   13
      Although the respondent argues that there was no support in the record
for the court’s concern that the landscaping work might jeopardize the
respondent’s entitlement to disability benefits, it certainly was not unreason-
able for the court in careful scrutiny of the evidence of the respondent’s
income to express its concern as to whether a disability benefit might be
jeopardized by the respondent’s newfound employment.
   14
      The court began hearing evidence in the present case on October 17,
2016. Little testified that she visited the respondent’s newly leased apartment
on November 9, 2016, that the respondent obtained the apartment during
the first week of November, 2016, and that her month-to-month lease expired
on November 30, 2016.
   15
      Alternatively, the respondent argues that, absent the court’s erroneous
factual findings, ‘‘there is insufficient evidence left to support the trial
court’s conclusion.’’
   16
      General Statutes § 17a-112 (k) provides: ‘‘Except in the case where
termination is based on consent, in determining whether to terminate paren-
tal rights under this section, the court shall consider and shall make written
findings regarding: (1) The timeliness, nature and extent of services offered,
provided and made available to the parent and the child by an agency to
facilitate the reunion of the child with the parent; (2) whether the Department
of Children and Families has made reasonable efforts to reunite the family
pursuant to the federal Adoption and Safe Families Act of 1997, as amended
from time to time; (3) the terms of any applicable court order entered into
and agreed upon by any individual or agency and the parent, and the extent
to which all parties have fulfilled their obligations under such order; (4) the
feelings and emotional ties of the child with respect to the child’s parents,
any guardian of such child’s person and any person who has exercised
physical care, custody or control of the child for at least one year and with
whom the child has developed significant emotional ties; (5) the age of the
child; (6) the efforts the parent has made to adjust such parent’s circum-
stances, conduct, or conditions to make it in the best interest of the child
to return such child home in the foreseeable future, including, but not limited
to, (A) the extent to which the parent has maintained contact with the child
as part of an effort to reunite the child with the parent, provided the court
may give weight to incidental visitations, communications or contributions,
and (B) the maintenance of regular contact or communication with the
guardian or other custodian of the child; and (7) the extent to which a
parent has been prevented from maintaining a meaningful relationship with
the child by the unreasonable act or conduct of the other parent of the
child, or the unreasonable act of any other person or by the economic
circumstances of the parent.’’ Although § 17a-112 (k) has been the subject
of technical amendments in 2016; see Public Acts 2016, No. 16-28, § 15;
Public Acts 2016, No. 16-105, § 1; those amendments have no bearing on
the merits of this appeal. In the interest of simplicity, we refer to the current
revision of the statute.